PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/056,729
Filing Date: 7 Aug 2018
Appellant(s): Manevich et al.



__________________
RAFFI FOSTANIAN (42,595)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
1.	Appellant argues:
The prior art does not disclose “applying a variable random function to a public key of a user of a blockchain that submitted a transaction and a hash of a previous block on the blockchain to generate an output,” and that the process of Antonopoulos has “nothing to do with randomization or applying a random function to a public key”
									-See Appeal Brief page 12-13
In response to appellant’s arguments that the prior art does not disclose the usage of a “variable random function”, it is noted that “variable random function” is not a standard term of art.  A general search for the term shows no standardized and accepted meaning of the term. Appellant’s own specifications do not provide an explicit definition of such a term. Therefore, such a term is interpreted by the office as being broad, and that hashing would reasonably read on such a term. Antonopoulos teaches that a processing a transaction entails hashing a key as well as the previous blocks which are in turn hashes. As a result, the process of hashing in Antonopoulos would read on appellant’s limitations. 
It is noted that the term “variable random function,” even if parsed out as “variable” and “random” and “function,” would be read on by a hash function being performed. Hashes include the usage of variables to make determinations, include randomness in that an output does not provide a reasonable way to reverse-engineer the input, and include the processing of a function. 
It is noted that appellant’s specifications utilize two indications of “VRF”. The first being “variable random function” and the second being “verifiable random function”. No definition is provided for either interpretation and so there is a lack of consistency as to if appellant intends for them to be read as the same or different. The “verifiable random function” is mentioned as not being a “simple” hash, but leaves the door 
Appellant’s argument is not persuasive.

2.	Appellant argues:
The cited references do not disclose “randomly ordering a group of transactions including the transaction in a block of the blockchain based on the determined pseudo-random value of the transaction in comparison to respective pseudo-random values of other transactions in the group of transactions”. Specifically, appellant argues that Kraft is in the context of making orders at a bar, and that randomizing the processing of orders would not be “fair and equitable”, and also that the “ticket number of Detlefs is a sequential counter value or number that is not based on anything from a blockchain or a user.”
									-See Appeal Brief page 15-18
In response to appellant’s arguments that Kraft is in the context of a bar order, it is noted that the context of Kraft as a whole is incidental to the teachings being relied upon.  Kraft is not the primary reference being relied upon.  Antonopoulos provides the proper context in which transactions are to be processed, as well as the usage of placing transactions in a block to be processed in a blockchain (standard operating procedure for blockchain transactions).  Kraft was merely relied upon for the assigning of randomized numbers to processes. Detlefs was relied upon for the ordering of processes based on an assigned number.  The combination of which, when viewed in the context of Antonopoulos, would result in ordering transactions in a block based on an assigned number that is randomized. London was relied upon to teach that hashes may be used as a seed for a random number generator (function f of appellant’s claims). Therefore, the total combination would result in the hash being utilized to provide a random number that is able to be assigned to a transaction and the assigned random number informing the order in which to organize the processes to be performed. 
Similar rationale was already provided to appellant in previous office actions (e.g. “response to arguments” pg2, office action dated 06/28/2021). Appellant argues the contextual differences of Kraft and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, even if we were to consider the context of Kraft, the correct analogous situation would not be individual transactions being processed in a random order, but would instead be a table’s transaction including 10 items, the order of which could be adjusted as desired.  The totality of the order is processed in an equitable and fair manner because all of them are be processed together and arrive at a reasonably-similar time frame, just as transactions included in a block are processed together when included as a block in the blockchain. Merely rearranging the individual orders within the transaction, or transactions in a block, does not change the overall equity of processing. 
It is also noted that the prior art not relied upon, but cited in the conclusion section of previous office actions (e.g. Office action dated 06/28/2021) includes the prior art of Saad, “processing transaction in a predefined order,” which teaches that transactions may be given pseudo-random numbers based on various factors to order their processing. Therefore, it is made even more apparent that the combination of Antonopoulos, Kraft, London, and Detlefs, performed by one of ordinary skill in the art, would reasonably result in the generation and assigning of random numbers to processes to be ordered according to their assigned numbers for processing and that such teachings could be utilized in the context of transactions in a block of a blockchain. 
Appellant’s argument is not persuasive.







For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHANN Y CHOO/Primary Examiner, Art Unit 3685
03/17/2022              
                                                                                                                                                                                          

Conferees:

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.